DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment filed 6/2/2022.  Claims 1, 6-7, 11-14 and 16 are pending and are under examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11-14 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DeMao et al. (US 2016/0029466).
Regarding claims 1 and 12-13, DeMao et al.’s figure 6 shows a monitor for an electrical system (electric fence) comprising a pulse detection circuit (20, 22, 24) configured to detect a voltage waveform output to an electrified element (electric fence); a monitor (26) configured to receive the voltage waveform from the pulse detection circuit, measure a plurality of parameters of the voltage waveform, the plurality of parameters include pulse amplitude, pulse duration, pulse pause duration, pulse amperage, and pulse frequency (paragraph 0027 suggests “measurement of voltage at appropriate times (this anticipates pulse amplitude and pulse ampere; voltage and ampere (current) are related via Ohm laws) and with the appropriate resolution needed (anticipates pulse frequency)..the signal processing and control unit may then take measurements as needed, either continuously, in conjunction with each high voltage pulses or on an intermittent basis (anticipates pulse duration, pulse pause duration); receive additional information associate with the voltage waveform wherein the additional information comprises parameter instructions for pulse generator to generate the waveform; compare the plurality of parameters to the additional information; and perform an analysis process based on the comparison of the voltage waveform and the additional; wherein the analysis process comprises: performing a pattern recognition to determine a plurality of parameters including shorts, bonding loss, organism shorting conditions and fence continuity; and determining whether the measured one or more parameters differs from the parameter instruction (paragraph 0029 teaches the additional information being data from the service center being analyzed/compared on a regularly basis and to instruct the signal generator to produce more or less powerful pulse dependent upon the analyzing results; paragraph 0021 teaches analysis process includes a pattern recognition (by looking for changes and for trends in measurement), shorts (caused by moisture), bonding loss (caused by degradation of insulation), organism shorting condition (caused by plant grow) and fence continuity (caused degradation of insulated wire stand-offs); and communication interface (28) configured to deliver a result of the analysis process to an interface component via one or more communication components connected to the monitor processor, wherein the result of the analysis process is a health of a pulse generator (paragraphs 0031-0033 teach the health of pulse generator being indicated by the state of the battery) as called for in claims 1 and 12-13.
Regarding claim 14, DeMao et al.’s device is capable of interfacing with a service center at a remote location, thus, it is inherently upload its analysis data web portal for further analyzing.
Regarding claim 16, DeMao et al.’s figure 6 shows a monitor for an electrical control system, comprising: a pulse detection circuit (20, 22, 24) configured to detect a voltage waveform output to an electrified element (electric fence); a monitor processor (26) configured to: receive the voltage waveform from the pulse detection circuit, measure a plurality of parameters of the voltage waveform (i.e., measuring pulse amplitude, pulse duration, pulse pause duration, pulse amperage and pulse frequency); receive additional information associated with the voltage waveform (paragraph 0029 teaches additional information being data from the service center), wherein the additional information includes one or more categories for waveforms (normal operation of the signal generator; paragraph 0029), wherein the one or more categories of waveforms correspond to operational states of a pulse generator; compare the plurality of parameters to the additional information; and perform an analysis process based on the comparison of the voltage waveform and the additional information, wherein the analysis process comprises categorizing the voltage waveform based on the one or more categories of waveforms (the date from the service center being analyzed/compared on a regularly basis and to instruct the signal generator to produce more or less powerful pulse dependent upon the analyzing results; paragraph 0029) ; and a communication interface configured to deliver a result of the analysis process to an interface component via one or more communication components connected to the monitor processor, wherein the result of the analysis process comprises the categorization of the voltage waveform (paragraphs 0031-0033 teach analyzing the state of the battery provides the categorization of voltage waveform, i.e., the voltage and frequency strength of the pulse) as called for in claim 16.
Regarding claim 11, DeMato’s paragraph 0031-0033 teach the result of the analysis process is a finding that the voltage waveform does not fit into the one or more categories (analyzing the state of the battery provides the categorization of voltage waveform, i.e., the voltage and frequency strength of the pulse).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeMao et al. (US 2016/0029466).
Regarding claims 6-7, DeMao et al. reference shows an electric fence comprising all the aspects of the present invention as noted above but does not disclose the monitor operated under UL69 guidelines parameters as called for in claims 6-7.  However, it is known to one skilled in the art that UL69 guidelines is the gold standard guidelines of electric fence industry.  DeMao et al. reference is related to electric fence.  Thus, one skilled in the art would have been readily recognized that DeMao et al.’s monitor device is inherently in compliance with the UL69 guidelines.  Therefore, outside of the any non-obvious results, the obviousness of being in compliance with the UL69 standard will not be patentable under 35USC 103.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        7/8/2022